 



EXHIBIT 10.44
Summary of 2007 Bonus Award Program
The bonus award program provides that the Company must meet at least 50% of its
overall corporate goals for the year (as determined by our Board of Directors)
for any bonus compensation to be paid and that executive officers and employees
must be rated as an “Achieves expected levels of performance” or higher in their
annual performance review in order to be eligible for a bonus payout. The
ratings and bonus opportunity as a percentage of base salary for the executive
officers are listed in the table below.

                                  Achieves   Exceeds   Consistently  
Significantly     Expected   Expected   Exceeds   Exceeds     Levels of   Levels
of   Expected Levels   Expected Levels Performance Ratings   Performance  
Performance   of Performance   of Performance  
VP (Executive Officer), Chief Financial Officer
  20%     25 %     30 %     35 %
 
                           
Chief Scientific Officer
  25%     30 %     35 %     40 %
 
                           
Chief Executive Officer
  30%     35 %     45 %     50 %

For the 2007 bonus plan, our Board of Directors has established certain
strategic and financial objectives for the Company, directed at progressing
certain of our kinase inhibitor research programs towards clinical development,
entering into a significant strategic transaction and achieving specific
financial objectives. The goals for bonuses have been established so that target
attainment is not assured and attainment will require a high level of
persistence, effort and execution on the part of our executive officers. Even if
the requisite strategic and financial objectives are satisfied, our Compensation
Committee has full discretion to determine the actual amount, if any, of the
bonus awarded to any individual under our bonus award program.

4